Citation Nr: 1116121	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  07-10 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

E.M. Evans, Associate Counsel



INTRODUCTION

The appellant had active duty for training (ACDUTRA) from August 1962 to February 1963, and subsequent service in the U.S. Army Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

This matter was previously before the Board in December 2009, when the Board denied the issue of entitlement to service connection for residuals of a ruptured right eardrum.  The issues of entitlement to service connection for a right ankle disorder and a heart disorder were remanded for further development.  All necessary development has been accomplished and the case has now returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that residuals of a right ankle fracture or traumatic arthritis of the right ankle are linked to service or events therein.

2.  The preponderance of the evidence is against a finding that a heart disorder is linked to service or events therein.  


CONCLUSIONS OF LAW

1.  A right ankle disorder was not incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  A heart disorder was not incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in correspondences dated July 2001 and April 2006 of the information and evidence needed to substantiate and complete his claims, to include information regarding how disability evaluations and effective dates are assigned.  The claim was readjudicated in a January 2011 supplemental statement of the case.  
 
VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and the appellant has been afforded a meaningful opportunity to participate in the adjudication of the claim.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Hence, the case is ready for adjudication.
 
The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Governing Laws and Regulations

The appellant asserts that he is entitled to service connection for a right ankle disorder and a heart disorder.  


Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  

As a preliminary matter the Board notes that as member of the US Army Reserves with active duty for training only who has not yet established service connection for any disability, the appellant has not established his status as a Veteran.  In this regard, the Board observes that active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  That is to say, when a claim is based on a period of ACDUTRA, there must be evidence that the individual concerned became disabled during the period of ACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, for residuals of injury incurred or aggravated during INACDUTRA, or for residuals of an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002); 38 C.F.R. § 3.6 (2010).  The presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 do not apply in the absence of the appellant securing Veteran status for the particular period in question.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).  Hence, it is vital determine the nature of each and every period of the appellant's reserve service.

Background

His DD-214 indicates that he served on ACDUTRA from August 1962 to February 1963.  Following discharge he was transferred to the U.S. Army Reserves to complete a remaining service obligation of 5 years and 4 months.  Evidence in the file shows that the appellant also served on ACDUTRA from May 15, 1965 to May 29, 1965.  

A discharge document from the Department of the Army reveals that the appellant was medically discharged from the reserve in December 1967.  In a December 1967 medical history report completed by the appellant he noted a history of chronic angina, and that he had been denied life insurance because of heart trouble.  Physical examination in December 1967 revealed a history of chronic pericarditis.  The appellant was declared not qualified for service.

      A.  Right Ankle Disorder

The reserve service treatment records show that the appellant was treated for a right ankle sprain in September 1962, with x-ray reports showing a normal ankle.  He was admitted to the hospital for treatment, physical therapy, and had to wear a cast for four weeks.  The appellant was again admitted to the hospital in October 1962 for a right ankle sprain.  X-ray reports from that admission also show a normal ankle.  Finally, the appellant was seen in December 1962 with a mild recurrent strain.  The remainder of the appellant's reserve service treatment records are negative for treatment of a right ankle disability.  The appellant's February 1963 examination noted a weak right ankle and the appellant reported that the ankle gave him trouble.  

At his fitness for duty examination in December 1967, the appellant's lower extremities were judged to be normal.

Post-service, the appellant reported that he fractured his right ankle in 1976 when he fell from a tree.  The appellant reported undergoing an open reduction and internal fixation with metallic screws.  A review of the claims file indicates that the RO attempted to obtain the hospital records from the reported 1976 fracture but was unsuccessful.  

The appellant underwent a VA examination in December 2005 and was diagnosed as having traumatic arthritis of the right ankle.  The physician, however, did not have access to the claims file and did not provide a nexus statement.

The appellant was provided with an additional VA examination in August 2010.  After a review of the entire claims file and an examination, a diagnosis of traumatic arthritis of the right ankle was provided.  The examiner opined that he could not resolve without resort to mere speculation the issue of whether the appellant's current right ankle disorder was the result of the in-service injury to his right ankle.  The examiner explained that the appellant had sprains during his time of service that required hospitalization and prolonged casting, which was an inversion sprain lateral in location, while his injury in 1976, noted to be a fall from a tree where a fracture can occur whether a joint is weak or not, was at the distal tibia.  Finally, the examiner stated that given the type of injury the Veteran had in 1976 it was difficult to say with certainty that a "weak right ankle" was the cause of that injury and it would be speculative to connect the current limitation of the right ankle to the sprain during active service.  

      B.  Heart Disorder

The appellant reports that he developed a heart disorder during his period of reserve service.  

In July 1967, the appellant was admitted for treatment of angina to the Shenandoah County Memorial Hospital.  There is no evidence indicating the appellant's service status, if any, at the time of admission.

A discharge document from the Department of the Army reveals that the appellant was medically discharged from the reserve in December 1967.  In a December 1967 medical history report completed by the appellant he noted a history of chronic angina, and that he had been denied life insurance because of heart trouble.  Physical examination in December 1967 revealed a history of chronic pericarditis.  The appellant was declared not qualified for service.

In October 1968, i.e., within one year of the appellant's discharge from the reserve he was hospitalized at Shenandoah County Memorial Hospital for severe angina and a possible myocardial infarction.

A VA medical treatment report dated in 2001 shows a diagnosis of coronary artery disease.

The appellant was afforded a VA examination in August 2010, which showed a diagnosis of coronary artery disease (CAD).  The examiner, after a review of the entire claims file to include all service treatment records, opined that CAD was less likely as not caused by or a result of military service.  The examiner reasoned that the 1967 private hospital records gave no indication that the Veteran had experienced a myocardial infarction, that EKG changes were considered to be from chronic pericarditis, and that lab tests used at the time to indicate acute myocardial infarction were normal.  The discharge diagnosis from 1967 was angina with marked anxiety overlay or neurosis.  The examiner noted that there was no documentation of continuing chest pains until a 1997 private treatment note indicating a new onset of unstable angina.  The examiner stated that it was less likely that the appellant's angina of 20 years prior was secondary to coronary disease given the lack of a continuing and progressive pattern of complaints, and given the development of other risk factors for coronary disease during that period, such as diabetes.  

Analysis

After a review of the full evidentiary record, the Board finds that entitlement to service connection for a right ankle disorder and entitlement to service connection for a heart disorder are not warranted.  

With regard to the right ankle, although the Veteran received treatment during his period of ACDUTRA, his injury was not of a chronic nature in-service that would support a grant of service connection.  The evidence shows that at the December 1967 fitness for duty examination, the appellant's lower extremities were judged to be normal and no right ankle injury has been linked to the current arthritis and limitation of motion of the right ankle by competent medical evidence.  Without competent evidence of a link between the current right ankle pathology and the appellant's period of ACDUTRA service, service connection cannot be granted.  

As for the appellant's cardiac symptoms, there is no evidence indicating that the July 1967 treatment for angina was during a period of ACDUTRA or INACDUTRA.  Furthermore, there is no evidence of myocardial infarction, a cardiac arrest, or a cerebrovascular accident during any of the appellant's verified times of service.  There is no medical evidence linking the appellant's current CAD and his period of service.  Additionally, the only medical opinion of record preponderates against a finding of a link between the appellant's current CAD and his angina 20 years earlier.  

Accordingly, service connection is not in order for a right ankle disorder or a heart disorder.  

In reaching these conclusions, the Board has considered the benefit of the doubt doctrine; however, except as otherwise noted, the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeal.  




ORDER

Entitlement to service connection for a right ankle disorder is denied.  

Entitlement to service connection for a heart disorder is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


